Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2019

                                      No. 04-18-00798-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER

       Appellant, Stephen Patrick Black, filed a notice of appeal of the trial court’s May 17,
2018 biennial review order in Black’s sexually violent predator civil commitment case. Without
conducting a formal hearing, the trial court found there is not probable cause to believe that
Black’s behavioral abnormality has changed to the extent that he is no longer likely to engage in
a predatory act of sexual violence and did not find that any of the requirements of Black’s civil
commitment should be modified. See TEX. HEALTH & SAFETY CODE § 841.102. The court
ordered Black remain committed pursuant to Chapter 841 of the Texas Health and Safety Code
and that all the requirements of the April 7, 2016 final judgment and order of commitment
remain unchanged and in full force and effect.

       Our review of Chapter 841 and the clerk’s record raises a question about our jurisdiction
over the appeal. The trial court’s May 17, 2018 order does not appear to be either a final
judgment or an appealable interlocutory order. See In re Commitment of Richards, 395 S.W.3d
905 (Tex. App.—Beaumont 2013, pet. denied).

        We invite the parties to file responses by January 28, 2019, providing argument and
authorities solely on the question of this court’s jurisdiction over the appeal.

       All deadlines in this matter are suspended until further order of the court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court